           Case 1:21-mj-00160-ZMF Document 6 Filed 02/01/21 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,             :
                                      :
      v.                              :        Case No. 21-mj-160
                                      :
DANA JOE WINN                         :
    Defendant.                        :


                           NOTICE OF APPEARANCE

      COMES NOW, Allen H. Orenberg and, pursuant to the Criminal Justice Act,

hereby enters his appearance on behalf of the Defendant, Dana Joe Winn, nunc pro

tunc to January 29, 2021, in the above-captioned criminal cause.



                                      Respectfully Submitted,



                                      __________-S-___________________
                                      Allen H. Orenberg, # 395519
                                      The Orenberg Law Firm, P.C.
                                      12505 Park Potomac Avenue, 6 th Floor
                                      Potomac, Maryland 20854
                                      Tel. No. 301-984-8005
                                      Cell Phone No. 301-807-3847
                                      Fax No. 301-984-8008
                                      aorenberg@orenberglaw.com




                                           1
        Case 1:21-mj-00160-ZMF Document 6 Filed 02/01/21 Page 2 of 2




                             CERTIFICATE OF SERVICE

      I hereby certify that on the 1st day of February, 2021, a copy of the foregoing Notice of

Appearance, was delivered to case registered parties by the CM/ECF court system.




                                               ___________-S-___________________
                                               Allen H. Orenberg




                                           2
